Citation Nr: 1454271	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected sinusitis. 

2.  Entitlement to service connection for dementia, to include as secondary to obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to November 1998, in addition to three months and six days of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) of the Board in March 2011.  A transcript is of record.

Upon initial consideration of this case in November 2011, the Board remanded it for further evidentiary development, primarily for further VA Compensation and Pension examinations.  In August 2013, the Board denied the claims.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2014, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the August 2013 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR in July 2014, and the claim has returned to the Board.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS).  Any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for dementia, to include as secondary to obstructive sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran has been diagnosed as having sleep apnea.  See, e.g., November 2003 Office Note from Emerald Coast Allergy & Asthma Center (reflecting a "history highly compatible with sleep apnea"); January 2004 Polysomnogram Report from North Okaloosa Medical Center (diagnosing moderate to severe obstructive sleep apnea); December 2011 VA Examination Report.  The December 2011 VA examiner noted that the Veteran's service treatment records were silent for any complaint, evaluation, diagnosis, treatment, or suspicion of sleep apnea.  The examiner also stated that sleep apnea symptomatology was incompatible with aviation duties and suggested that it would be unlikely that a Veteran with such duties who also had sleep apnea would never have "a PRB (peer review board) due to decreased skills."  He additionally stated that the reported symptoms of snoring and cessation of breathing during sleep during his active service "do[] not constitute a diagnosis of sleep apnea."  Therefore, the examiner concluded that the Veteran's sleep apnea was not related to his military service.

Although the service treatment records do not show treatment for any sleep problems, the Board finds that the Veteran is competent to report snoring and symptoms including cessation of breathing and waking while gasping for air during and since his active service.  See, e.g., February 2008 Statement in Support of Claim; October 2009 VA Form 9; March 2011 Board Hearing Testimony.  The Board also finds the Veteran to be credible.  Further, there are lay statements from other individuals concerning their observations of the Veteran's symptoms during and after service.  See October 2007 Statement of M.T.M. (noting that that the Veteran snored and had interruptions in his sleep during the times that they were stationed together in 1990 and 1991); December 2007 Statement of the Veteran's Wife (attesting to the in-service manifestation of his snoring and trouble breathing during sleep, which she first noticed in 1991 and continued unabated since).  

While the VA examiner provided a negative opinion, the Board finds that this opinion lacks probative value because it was based primarily upon an absence of documentation of in-service complaints and findings in the service treatment records.  However, the Veteran has explained that he did not seek treatment during service, in particular because he thought that the symptoms including snoring and interrupted sleep were simply "a matter of fact" and were not something that medical treatment would or could manage.  See February 2008 Statement in Support of Claim.  Moreover, the VA examiner's rationale that "'snoring and stopping breathing' alone does not constitute a diagnosis of OSA" is not a sufficient basis for his negative etiological opinion.  Rather, the reported symptomatology of snoring and cessation of breathing was the reason for the Veteran's private physician's preliminary assessment of significant sleep apnea.  See November 2003 Office Note from Emerald Coast Allergy & Asthma Center.  This assessment was subsequently confirmed by the January 2004 sleep study reflecting moderate to severe sleep apnea.  See January 2004 Polysomnogram Report from North Okaloosa Medical Center.  Thus, although, as the VA examiner emphasized, there is no confirmed diagnosis of sleep apnea during active service, there is competent and credible evidence of the Veteran's in-service manifestation of symptoms later diagnosed as sleep apnea.  Therefore, the Board resolves doubt in his favor and 


finds that service connection is warranted for sleep apnea on a direct basis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Veteran's claim of entitlement to service connection for dementia, to include as secondary to obstructive sleep apnea, must be remanded for further development in accordance with the terms of the joint motion for remand.  

In this regard, the JMR directed, in relevant part, that the Board reconsider the adequacy of the December 2011 and September 2012 VA examination reports in light of newly submitted evidence.  See Maggitt v. West, 202 F.3d 1370 (Fed. Cir. 2000) (holding that the Court has discretion to remand matters for the Board to consider arguments in the first instance).  Specifically, the Veteran submitted internet articles and treatise evidence in support of his argument that the VA examiners did not conduct the correct type of testing to determine whether he had Frontotemporal Dementia.  See Frontotemporal Dementia, DEMENTIA TODAY, http://www.dementiatoday.com/frontotemporal-dementia/ (April 4, 2014); Frontotemporal Dementia: Neuropsychology Tests & Interpreting Results, University of California, San Francisco (UCSF) Memory and Aging Center, http://memory.ucsf.edu/ftd/medical/diagnosis/tests/multiple/neuropsychology (last visited Dec. 3, 2014); Confirming FTD (Diagnostic Criteria), UCSF Memory and Aging Center, http://memory.ucsf.edu/ftd/medical/diagnosis/criteria/multiple/bvftd (last visited Dec. 3, 2014).  


Generally, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose and describe pathology of his claimed dementia.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  However, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses); but see Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that medical evidence that is speculative, general or inconclusive in nature cannot support a claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Here, the treatise evidence which has been submitted by the Veteran reflects diagnostic criteria specific to frontotemporal dementia (FTD) that does not appear to have been considered by the VA examiners in determining that the Veteran did not suffer from dementia and in finding against a relationship between the Veteran's claimed dementia and his service, despite the medical evidence of record assessing likely FTD.  See, e.g., November 2007 Neuropsychological Evaluation by Dr. J.W.H. (noting that the Veteran had been exhibiting increased agitation and behaviors which were quite uncharacteristic of him, and diagnosing "[p]robable frontal-temporal dementia with agitated depression"); July 2008 Letter from Pattison Professional Counseling Center (noting that a "diagnosis of pre-frontal dementia is the 'best guess' at this point").  However, the Board does not have the expertise to make its own determination on this medical issue.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Accordingly, the claim must be remanded for the Veteran to undergo an additional VA neuropsychological examination that addresses the newly submitted evidence.  


Moreover, as service-connection for sleep apnea has been established, the VA examiner should additionally address the Veteran's assertion that his current dementia was caused or aggravated by his now-service-connected sleep apnea.  See  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  In this regard, the September 2012 VA examiner stated that "there is no evidence that the Veteran's sleep apnea caused or aggravated any cognitive impairments, including dementia."  This bare statement, without supporting clinical data or other rationale, is not sufficient, especially considering the medical evidence of record which treats the Veteran's sleepiness as a symptom associated with his neuropsychological impairment, and considering the CD-ROM submitted by the Veteran on March 14, 2011, which lists studies suggesting the link between cognitive impairment and sleep apnea.  See, e.g., June 2007 Neurology Note from White-Wilson Medical Center (noting that the Veteran "had been falling asleep inappropriately").  See also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Additionally, on remand, the AOJ should also take the opportunity to obtain any outstanding VA treatment records, and request the Veteran to identify any additional private treatment records in support of his claim.

Finally, in a November 2014 statement the Veteran stated that he intended to submit additional evidence after an upcoming evaluation at University of California, San Francisco (UCSF).  He indicated that UCSF was currently booking for February 2015 and beyond.  He requested that his case be remanded to the RO for review of this additional evidence.  As the case is being remanded, the Veteran will have the opportunity to submit any records from UCSF.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision allowing service connection for sleep apnea.

2.  Request the Veteran to identify any additional treatment records pertaining to the claim being remanded, to include any previous or upcoming evaluations conducted at University of California, San Francisco (UCSF).  Then, take appropriate steps to secure copies of any treatment records identified by him which are not currently of record, including all private treatment records if the Veteran has furnished the necessary authorization. 

All efforts to obtain these records must be documented and associated with the claims file, to include any negative responses received.  The Veteran must also be notified of any failure to obtain such records, the steps taken to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit the records in question. 

3.  Make arrangements to obtain any outstanding VA treatment records dated since September 2012.

4.  Then, schedule the Veteran for a VA neuropsychology examination to assess the nature and etiology of his claimed dementia.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examination should include any necessary diagnostic testing or evaluation.  All current neuropsychological disorders should be identified on examination.

a)  The VA examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological condition, to specifically include his diagnosed frontotemporal dementia, had its clinical onset during active service or is related to any in-service disease, event, or injury.  

b)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological condition, to specifically include his diagnosed frontotemporal dementia, was either (a) caused by, or (b) aggravated beyond the natural progress of the disorder by his service-connected sleep apnea.

In rendering these opinions, the examiner must consider and address:

*  The statements and testimony of the Veteran and his wife asserting symptoms in service and since his retirement from service, including the his wife's December 2008 statement submitted on a VA Form 9, the Veteran's statement on his October 2009 Substantive Appeal (VA From 9), and the March 2011 Board Hearing Transcript, which reflect the Veteran's assertion of an in-service head injury and the contentions regarding neurological symptomatology;


*  The service treatment records , which include a November 1978 Navigator Training Examination reflecting that the Veteran had a history of head trauma prior to service, once at age 5 when he fell and lost consciousness and had amnesia; and again in 1975 when he was involved in a motor vehicle accident and again lost consciousness with amnesia, and noting that an electroencephalogram (EEG) and neurological evaluation was conducted in December 1978, which was normal; 

*  The medical articles concerning the diagnostic criteria for frontotemporal dementia submitted by the Veteran during the pendency of his appeal:

  Frontotemporal Dementia, DEMENTIA TODAY, http://www.demen
tiatoday.com/frontotemporal-dementia/ (April 4, 2014); 

  Frontotemporal Dementia: Neuropsychology Tests & Interpreting Results, University of California, San Francisco (UCSF) Memory and Aging Center, http://
memory.ucsf.edu/ftd/medical/diagnosis/tests/multiple/neuropsychology (last visited Dec. 3, 2014); 

  Confirming FTD (Diagnostic Criteria), UCSF Memory and Aging Center, http://memory.ucsf.edu/ftd/medical/diagnosis/criteria/
multiple/bvftd (last visited Dec. 3, 2014);

*  The CD-ROM submitted by the Veteran on March 14, 2011, which contains a PowerPoint presentation listing medical articles discussing the link between dementia and sleep apnea, including references to the following:

  Alexandra Sifferlin, Less Sleep Linked To Alzheimer's Disease, TIME.COM, http://
healthland.time.com/2013/
10/21/less-sleep-linked-to-alzheimers-disease/ (October 21, 2013) (discussing research published in the Journal of the American Medical Association regarding the effect of sleep patterns on the buildup of beta amyloid plaque in the brain)


  Coping With Memory Loss, U.S. Food and Drug Administration, http://www.
fda.gov/forconsumers/consumerupdates/ucm107783.htm (last visited Dec. 3, 2014) (noting the cognitive effects of sleep apnea);

  Dr. Michael J. Breus, Sleep Disorder Linked to Risk of Dementia, HUFFINGTONPOST.COM, http://www.huffingtonpost.com/dr-michael-j-breus/sleep-disorder-disorder-l_b_
691077.html (last updated: 11/17/2011) (discussing the link between a particular type of sleep impairment and the development of dementia).

The examiner must provide a complete explanation for all conclusions reached.  

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.


6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


